Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 7/13/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1 and 3-9 are pending and are presented for examination.  
Claims 1 and 3-9 are allowed.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claim 1, the specific limitations of “wherein in a state that the lid is attached to the case cylinder portion, an upper end of the case cylinder portion is disposed inside the annular groove portion” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 3-7 are also allowable for depending on claim 1. 
 	Applicant discloses the claimed feature such that, in a state that the lid is attached to the case cylinder portion, an upper end of the case cylinder portion is disposed inside the annular groove portion (Fig. 2, see groove between 127 and 128).  
KUME et al (US 20130217531 A1) in view of Stewart et al (US 20170237312 A1) teaches all features as claimed except the listed feature.  Following arts have been considered.   
US 20160165736 A1
US 20140021808 A1

In claim 8, the specific limitations of “wherein the lid has a rib protruding from the top plate portion toward the one axial side, and the rib is connected to a plurality of locations on a side surface facing a radial inner side of the base portion” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
	The feature is original claim 4 indicated allowable.  Applicant discloses the claimed feature in Fig. 3.  KUME et al (US 20130217531 A1) in view of Stewart et al (US 20170237312 A1) teaches all features as claimed except the listed feature.  

In claim 9, the specific limitations of “wherein the lid has screw insertion holes which penetrate the top plate portion and are open towards the end surface of the other axial side of the case cylinder and into the annular groove portion” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Applicant discloses the claimed feature in Figs. 3-5.  KUME et al (US 20130217531 A1) in view of Stewart et al (US 20170237312 A1) teaches all features as claimed except the listed feature.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The title of the application has been amended from 
“ELECTRIC ACTUATOR”
to
-- ELECTRIC ACTUATOR INCLUDING SEAL MEMBER IN LID GROOVE --

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834